Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 1 of 16 Page ID
                                 #:3474
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 2 of 16 Page ID
                                 #:3475
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 3 of 16 Page ID
                                 #:3476
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 4 of 16 Page ID
                                 #:3477




                                            EXHIBIT A
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 5 of 16 Page ID
                                 #:3478
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 6 of 16 Page ID
                                 #:3479




                                            EXHIBIT B
2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 7 of 16 Pa
                            #:3480
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 8 of 16 Page ID
                                 #:3481




                                            EXHIBIT C
e 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 9 of 16 Pag
                              #:3482
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 10 of 16 Page ID
                                 #:3483




                                            EXHIBIT D
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 11 of 16 Page ID
                                 #:3484
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 12 of 16 Page ID
                                 #:3485




                                   CONFIDENTIAL    WBPLAINTIFF_HULL_000020
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 13 of 16 Page ID
                                 #:3486
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 14 of 16 Page ID
                                 #:3487




                                                   WBPLAINTIFF_HULL_000022
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 15 of 16 Page ID
                                 #:3488




                                             EXHIBIT E
Case 2:18-cv-00103-DMG-MRW Document 170-6 Filed 04/16/21 Page 16 of 16 Page ID
                                 #:3489
